t c memo united_states tax_court gary w swanson petitioner v commissioner of internal revenue respondent docket no filed date vivian d hoard for petitioner horace crump for respondent memorandum findings_of_fact and opinion goeke judge this case is before the court on a petition for redetermination of an affected items notice_of_deficiency sent date in which respondent determined that petitioner is liable for additions to tax for as follows year additions to tax sec_6653 sec_6653 dollar_figure percent of the interest due on dollar_figure the notice also included a statement that interest would accrue and be assessed pincite percent of the underpayment rate in accordance with sec_6621 the additions to tax are affected items in that they were determined with reference to a deficiency owing from petitioner as a result of adjustments to partnership items resulting from a final partnership proceeding involving a jojoba plant venture known as california jojoba ventures california jojoba the issue for decision is whether part of petitioner’s underpayment_of_tax was due to negligence for the reasons stated herein we find that respondent improperly imposed the sec_6653 and additions to tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are incorporated herein by this reference petitioner resided in georgia at the time the petition was filed petitioner received an associate’s degree in hotel and restaurant management from the state university of new york delhi in petitioner’s school transcript showed that he received credit for a class titled hri accounting i but did not list any other courses in federal_income_tax or accounting petitioner was years old when he received his associate’s degree after graduating petitioner worked as an assistant manager at a burger king in long island new york and as the manager of a snack bar at the rochester institute of technology in petitioner moved to california where he worked as an assistant manager at a charlie brown restaurant by petitioner had risen to the level of district manager overseeing four restaurants in orange county california petitioner was still a district manager when he met pat markel mr markel mr markel was registered in the state of california to prepare tax returns and therefore was required to meet initial and continuing tax education requirements cal bus prof code secs a west petitioner first contacted mr markel in or when petitioner received a flyer mr markel had distributed advertising ways to lower mortgage payments mr markel began preparing petitioner’s tax returns and petitioner began to receive some tax planning tips which later expanded into some investment planning petitioner paid mr markel for his advice and tax_return preparation at dollar_figure per hour mr markel also sold insurance but not to petitioner petitioner was interested in different investment strategies with the dual goals of long-term investment and raising money to open his own restaurant mr markel shared office space with the firm of hermes milano mr markel was not an employee of hermes milano but rented space and computers from the firm mr markel also used hermes milano’s tax preparation software to prepare annual income_tax returns mr markel would prepare returns using this software then pay hermes milano a fee per return mr markel had his own business cards but at times used business cards showing his name along with the firm name of hermes milano mr hermes and mr milano together formed california jojoba mr markel did not take part in the formation and management of california jojoba mr markel testified that he did not receive any payments from california jojoba mr markel recommended california jojoba to petitioner as a possible investment opportunity mr markel had learned of jojoba as an investment because he shared office space with hermes milano and because mr markel’s sister was also looking into investing in another jojoba venture when he was in discussions about california jojoba with petitioner mr markel visited a jojoba farm which purportedly was associated with california jojoba after reading some promotional materials on california jojoba and discussing the opportunity with mr markel petitioner met with mr hermes to further discuss investing mr markel set up the meeting between petitioner and mr hermes but was not present at the meeting with mr hermes petitioner reviewed materials explaining jojoba oil operation petitioner also viewed a video which explained the potential of jojoba oil showed the location of the jojoba farm and explained different applications of the oil petitioner never visited the jojoba farm himself at the conclusion of the meeting with mr hermes petitioner again spoke with mr markel about the jojoba opportunity and at a later meeting petitioner and mr markel discussed the documents petitioner received while meeting with mr hermes including the offering memorandum and the legal opinion regarding california jojoba mr markel was familiar with these types of documents because of his sister’s consideration of investing in another jojoba partnership in mr markel’s jojoba experience consisted of a trip to a jojoba farm and discussions with two certified public accountants c p a s who were independent from hermes milano about the tax aspects of the transaction mr markel testified that those c p a s confirmed the viability of the transaction under federal tax laws mr markel also experimented with the use of jojoba oil in his car petitioner decided to invest in california jojoba after reviewing the promotional materials and discussing them with mr markel mr markel did not sell the investment in california jojoba to petitioner instead petitioner met with either mr hermes or mr milano to effect the sale petitioner was motivated by the opportunity to profit but was aware at the time he invested that there were tax benefits in addition to any possible income petitioner paid approximately dollar_figure up front and signed a promissory note for the remaining dollar_figure the dollar_figure cash petitioner invested represented his life savings in addition to the equity in his home mr markel prepared petitioner’s form_1040 u s individual_income_tax_return beneath mr markel’s signature the firm name of hermes milano was listed attached to petitioner’s form_1040 was a schedule e supplemental income schedule petitioner’s schedule e showed a net_loss from partnerships of dollar_figure as a result of losses claimed petitioner received a refund which was roughly dollar_figure greater than that which he would have received had he not claimed the schedule e loss mr markel continued to prepare and file tax 1an unrelated error on petitioner’s return accounts for the difference between the benefit petitioner received on the basis continued returns on petitioner’s behalf until petitioner no longer resided in california on date respondent sent a notice of final_partnership_administrative_adjustment fpaa for the taxable_year to the tax_matters_partner of california jojoba the fpaa disallowed claimed research_and_development costs and disallowed dollar_figure of california jojoba’s claimed loss a petition on behalf of california jojoba was filed on date on date the parties in cal jojoba investors v commissioner docket no filed a stipulation to be bound setting forth their agreement that the outcome of this case was to be determined by the result reached in utah jojoba i research v commissioner docket no on date the court issued an opinion in that case sustaining respondent’s adjustments and decision was entered on date see utah jojoba i research v commissioner tcmemo_1998_6 utah jojoba i on date respondent filed a motion for entry of decision or to appoint a tax_matters_partner in the case at docket no asserting that pursuant to the stipulation to be bound a decision should be entered in accord with the continued of his claimed loss from investing in california jojoba and the deficiency determined in the notice_of_deficiency issued to petitioner court’s holding in utah jojoba i or in the alternative that a new tax_matters_partner be appointed on date the court’s order to show cause was deemed absolute and respondent’s motion for entry of decision was granted the court further ordered that the partnership_item adjustments for california jojoba’s taxable_year were correct as determined and set forth in the fpaa dated date respondent examined petitioner’s tax_return and disallowed the claimed loss relating to petitioner’s investment in california jojoba on date respondent issued the affected items notice_of_deficiency with respect to petitioner’s tax_year imposing the sec_6653 and additions to tax on date petitioner timely filed a petition with this court alleging that respondent erred in imposing the additions to tax a trial was held on date at the court’s trial session in atlanta georgia i sec_6653 and opinion the issue for decision is whether petitioner is liable for additions to tax under sec_6653 and with respect to the underpayment_of_tax attributable to his investment in california jojoba petitioner argues that he is not subject_to the additions to tax for negligence because he had a profit_motive for his investment he received a tax_refund less than the cash he invested and he reasonably relied on the advice of his financial adviser mr markel in making the investment in california jojoba sec_6653 imposes an addition_to_tax in an amount equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances see 62_f3d_1266 10th cir affg tcmemo_1993_607 85_tc_934 the focus of the inquiry is the reasonableness of the taxpayer’s actions in view of the taxpayer’s experience the nature of the investment and the taxpayer’s actions in connection with the transaction see 60_tc_728 when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment see 196_f3d_147 3d cir the inquiry into a taxpayer’s negligence is highly individualized and turns on all of the surrounding circumstances including the taxpayer’s education intellect and sophistication affg tcmemo_1997_385 korchak v commissioner tcmemo_2005_244 turner v commissioner tcmemo_1995_363 see also 902_f2d_380 5th cir revg tcmemo_1988_408 whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir affg tcmemo_1994_217 see also greene v commissioner tcmemo_1998_101 affd without published opinion 187_f3d_629 4th cir a taxpayer may avoid liability for negligence penalties under certain circumstances if the taxpayer reasonably relied on competent professional advice see 89_tc_849 affd 904_f2d_1011 5th cir affd on another issue 501_us_868 such reliance however is not an absolute defense to negligence but rather a factor to be considered id for reliance on professional advice to relieve a taxpayer from the negligence addition_to_tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter see id see also nilsen v commissioner tcmemo_2001_163 the advice must be from competent and independent parties not from the promoters of the investment 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir reliance on a professional adviser can be inadequate when the taxpayer and his adviser knew nothing about the nontax business aspects of the venture 85_tc_557 80_tc_914 in order for reliance on professional advice to excuse a taxpayer from the negligence addition_to_tax the reliance must be reasonable in good_faith and based upon full disclosure 118_f3d_184 4th cir affg tcmemo_1996_167 freytag v commissioner supra pincite the supreme court has stated that because most taxpayers are not competent to discern errors in the substantive advice of an adviser to require that taxpayer to seek a second opinion would nullify the very purpose of seeking the advice of a presumed expert in the first place 469_us_241 discussing the availability of a defense of reliance on an adviser for substantive tax_advice but not for attempted reliance on an adviser concerning the timely filing of a return the facts pertinent to the present case relating to the structure formation and operation of california jojoba are as set forth above and discussed in utah jojoba i the offering memorandum identified u s agri as the contractor under the r d contract in addition a license agreement between california jojoba and u s agri granted u s agri the exclusive right to use all technology developed for the partnership for years in exchange for a royalty of percent of the products produced from the technology the r d contract and the license agreement were executed concurrently according to its terms the r d contract expired upon the partnership’s execution of the license agreement because the two contracts were executed concurrently amounts paid_by the partnership to u s agri were not paid pursuant to a valid r d contract but rather were passive investments in a farming venture under which the investors’ return if any was to be in the form of royalties pursuant to the license agreement thus as the court held in utah jojoba i the partnership was never engaged in research or experimentation either directly or indirectly moreover the court found that u s agri’s attempt to farm jojoba commercially did not constitute r d thereby concluding that the r d contract was designed and entered into solely to decrease the limited partners’ cost of investing in a jojoba partnership through large up-front deductions for expenditures that were actually capital contributions the court further concluded that the partnership was not involved in a trade_or_business and had no realistic prospect of entering into a trade_or_business with respect to any technology that was to be developed by u s agri we have observed that a guiding principle of our decisions is that similarly situated taxpayers should be treated similarly heller v commissioner tcmemo_2008_232 n but also that reasonableness inquiries are highly factual and every case must be decided on its particular merits altman v commissioner tcmemo_2008_290 in a majority of the jojoba cases to come before this court taxpayers have attempted to show reasonable_cause for their actions by claiming reliance on a variety of individuals investment advisers attorneys c p a s or individuals involved in jojoba farming on the specific facts of those individual cases we have found the claimed reliance to be unreasonable in most of the above cases we have found reliance to be unreasonable because the individual upon whom the taxpayer was claiming reliance had a financial interest in the sale of the shelter the presence of an obvious conflict of interest in the sale of those partnership units should have triggered a more in- depth review by the respective taxpayers see eg watson v commissioner tcmemo_2008_276 ghose v commissioner tcmemo_2008_80 bronson v commissioner tcmemo_2002_260 finazzo v commissioner tcmemo_2002_56 kellen v commissioner tcmemo_2002_19 christensen v commissioner tcmemo_2001_185 robnett v commissioner tcmemo_2001_17 harvey v commissioner tcmemo_2001_16 hunt v commissioner tcmemo_2001_15 fawson v commissioner tcmemo_2000_195 downs v commissioner tcmemo_2000_155 in other situations we have found reliance to be unreasonable where a taxpayer claimed to have relied upon an independent adviser because the adviser either did not testify or testified too vaguely to convince us that the taxpayer was reasonable in relying on the adviser’s advice regarding the propriety of the claimed deductions see eg helbig v commissioner tcmemo_2008_243 heller v commissioner tcmemo_2008_232 welch v commissioner tcmemo_2002_39 christensen v commissioner supra serfustini v commissioner tcmemo_2001_183 nilsen v commissioner tcmemo_2001_163 hunt v commissioner supra glassley v commissioner tcmemo_1996_206 we have also rejected as unreasonable a taxpayer’s claimed reliance on an independent adviser where the record did not show that the adviser did any independent research regarding the deductions claimed by the taxpayer see eg lopez v commissioner tcmemo_2001_278 affd 92_fedappx_571 9th cir christensen v commissioner supra carmena v commissioner tcmemo_2001_177 we have also found taxpayers negligent where they claimed reliance on the offering and placement memoranda the taxpayers reviewed when evaluating the investment opportunity we have found this argument unpersuasive because the documents did not express an opinion regarding the propriety of the taxpayer’s claimed deductions see bass v commissioner tcmemo_2007_ henn v commissioner tcmemo_2002_261 in other cases we have found taxpayers negligent where they did not even bother to examine any documents relating to the investment before making a decision to invest see ruggiero v commissioner tcmemo_2001_162 taxpayers have in other situations attempted to show reasonable_cause by claiming reliance on their tax_return_preparers however we have found this reliance unreasonable where the record showed only that a return preparer simply copied information from the partnership return to the taxpayer’s return without any investigation into the propriety of the claimed deductions see mcconnell v commissioner tcmemo_2008_167 bronson v commissioner supra lastly taxpayers have often attempted to avoid the imposition of penalties by claiming reliance on professors or other individuals uneducated concerning tax matters involved in the farming or commercial use of jojoba we have found reliance on these advisers unreasonable because they lacked any knowledge of tax law see eg finazzo v commissioner supra kellen v commissioner supra notwithstanding the foregoing petitioner argues that he was not negligent because he was totally unsophisticated in tax matters believed he was investing in a legitimate business that would return a steady stream of income and relied on the advice of a professional mr markel although we have upheld the imposition of sec_6653 additions to tax in all jojoba partnership-related cases to come before us investment in a jojoba partnership does not make a taxpayer strictly liable for negligence penalties to uphold additions to tax simply because a taxpayer invested in a jojoba partnership that was later found to be improper would violate the requirement that we consider the taxpayer’s actions in the light of his experiences and his actions in connection with the transaction see henry schwartz corp v commissioner t c pincite as stated above we must consider all of the facts and circumstances surrounding his case in order to determine whether petitioner was negligent petitioner testified convincingly that he was not seeking an unreasonable tax_benefit in making the investment because he knew that the tax_benefit would be less than his cash outlay mr markel and petitioner both testified convincingly that petitioner’s primary motivation in making the investment was to profit and the objective circumstances of petitioner’s tax_bracket support this testimony obviously petitioner was misinformed however petitioner did not have much formal education in tax or financial matters nor any significant financial or investment experience petitioner trusted mr markel and provided him with documents relevant to the investment mr markel was a licensed tax_return_preparer in california one of only two states to require tax preparers to be licensed along with this licensing requirement california requires tax_return_preparers to meet annual continuing education requirements mr markel testified that he visited the jojoba farm in and reviewed the documents himself and discussed the investment and tax aspects with two c p a s who were independent of hermes milano we find that petitioner had a good-faith belief that mr markel was acting in his best interest and was recommending a valid financial investment the issue for us to decide is whether petitioner was negligent in believing this was a legitimate investment both financially and for tax purposes we find that petitioner entered into this investment with a good- faith belief that it was legitimate as a financial investment his cash investment represented his life savings in and even if petitioner realized that he would recover almost percent of the cash with the additional tax_refund he would receive the remaining dollar_figure petitioner invested after the tax_benefit was a major expenditure for him petitioner also had virtually no prior investment experience therefore we believe petitioner trusted mr markel’s advice that this was a good financial risk separate from any_tax benefits he might receive taking into account petitioner’s limited educational background in finance and federal_income_tax and his employment history we must next determine whether petitioner’s decision to claim the deduction on his federal tax_return was reasonable we first must determine whether the tax_benefit was too good to be true see 92_tc_827 petitioner’s tax_refund was less than his cash investment and he was an unsophisticated investor we find these factors distinguish petitioner’s situation from those in which the tax_benefit was unreasonable on its face petitioner was not a high-income individual seeking a tax_shelter rather he had a naive belief that he was taking a reasonable financial risk in order to receive a significant nontax return over time petitioner was involved in monitoring his investment to his unsophisticated analysis the loss on his return was not out of line considering the fact that california jojoba had contacted the partners in the hopes of raising additional funds although he was wrong about the vitality of the investment petitioner’s belief in its economic_substance was in good_faith at the time petitioner filed his form_1040 he believed that mr markel was a tax professional who was independent of hermes milano was competent to prepare petitioner’s tax returns and had verified the tax consequences of the transaction with independent c p a s petitioner did not seek any_tax advice beyond that of mr markel but we do not find his failure to do so to be negligent given his modest resources and lack of financial sophistication see united_states v boyle u s pincite looking at these specific facts as we must we find that the sec_6653 and additions to tax should not be imposed ii sec_6621 lastly petitioner argues that his decision to invest in california jojoba was not tax motivated therefore sec_6621 interest should not apply this court generally does not have jurisdiction to review assessment of sec_6621 tax- motivated interest in affected items proceedings see 95_tc_209 korchak v commissioner tcmemo_2005_244 see also ertz v commissioner tcmemo_2007_ a narrow exception to this rule may apply if a taxpayer has paid the assessed tax-motivated interest and subsequently invokes the overpayment jurisdiction of this court under sec_6512 see 97_tc_548 petitioner does not claim that he has paid the interest therefore we do not have jurisdiction to consider sec_6621 see bass v commissioner tcmemo_2007_361 petitioner nevertheless argues that he should be able to contest the imposition of tax-motivated interest in this affected items proceeding because respondent did not provide proper notice of the underlying partnership administrative proceedings petitioner draws support for this argument from 102_tc_683 if respondent did not provide petitioner with proper notice of the partnership proceedings and petitioner’s share of partnership items is treated as a nonpartnership item the validity of the affected items deficiency_notice is in question see id pincite the commissioner cannot issue a valid affected items deficiency_notice to a partner if that partner’s share of partnership items is entitled to nonpartnership item treatment id where the validity of an affected items deficiency_notice is questioned in this manner the commissioner must demonstrate that he complied with the notice requirements set forth in sec_6223 id pincite as is the case with a notice_of_deficiency the validity of properly mailed partnership notices is not contingent upon actual receipt by either the tax_matters_partner or a notice_partner id pincite 89_tc_806 mcclaskey v commissioner tcmemo_2008_147 petitioner testified that he never received any notices concerning the administrative proceedings related to california jojoba the record however indicates that respondent did in fact send to petitioner both notice of the underlying partnership proceedings and the fpaa as with an fpaa actual receipt of the notice of beginning of administrative proceedings is not necessary crowell v commissioner supra pincite accordingly we lack jurisdiction to consider the imposition of sec_6621 tax-motivated interest to reflect the foregoing decision will be entered for petitioner as to the sec_6653 and additions to tax
